
	

113 HR 2826 IH: Permanently Ending Receipt by Prisoners Act
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2826
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Reichert (for
			 himself, Mr. Young of Indiana,
			 Mr. Kelly of Pennsylvania,
			 Mr. Griffin of Arkansas,
			 Mr. Renacci,
			 Mr. Boustany, and
			 Mr. Reed) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title III of the Social Security Act to prevent
		  the payment of unemployment benefits to incarcerated
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Permanently Ending Receipt by
			 Prisoners Act.
		2.Preventing the
			 payment of unemployment benefits to incarcerated individuals
			(a)In
			 generalSection 303 of the
			 Social Security Act (42 U.S.C. 503) is amended by adding at the end the
			 following:
				
					(m)(1)In order to obtain the information
				necessary to carry out the provisions of a State law under which an individual
				who is confined in a jail, prison, or other penal institution or correctional
				facility pursuant to his conviction of a criminal offense is ineligible for
				regular compensation on account of such individual’s inability to satisfy the
				requirement under subsection (a)(12), the State agency charged with the
				administration of the State law shall seek such information—
							(A)from the Commissioner of Social
				Security under sections 202(x)(3)(B)(iv) and 1611(e)(1)(I)(iii); and
							(B)through such additional means as the
				State agency considers appropriate.
							(2)If the Secretary of Labor, after
				reasonable notice and opportunity for hearing to the State agency charged with
				the administration of the State law, finds that there is a failure to comply
				substantially with the requirements of paragraph (1), the Secretary of Labor
				shall notify such State agency that further payments will not be made to the
				State until the Secretary of Labor is satisfied that there is no longer any
				such failure. Until the Secretary of Labor is so satisfied, such Secretary
				shall make no future certification to the Secretary of the Treasury with
				respect to such
				State.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 1 year after the date of enactment of this Act, except that
			 the Secretary of Labor may delay the application of the requirement imposed by
			 such amendment until a date that is not later than 3 years after such date of
			 enactment with respect to any State for which the Secretary determines that
			 additional time is necessary to satisfy such requirement.
			
